Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-14 are pending.  Note that, Applicant’s amendment and arguments filed 10/20/22 have been entered.   
Newly submitted claim 14 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Instant claim 14 is drawn to an environmentally friendly solvent composition, which is materially different and patentably distinct from the invention of examined claims 1-13, which is drawn to an environmentally friendly method of cleaning a substrate, wherein each invention would require a separate search due to their separate classification.  The composition of instant claim 14 can be used in a materially different process such as in an insecticide/pesticide in a method of treating plants/crops and/or as a lubricant in a method of treating an engine.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 6/20/22 have been withdrawn:
The objection to claim 4 due to minor informalities has been withdrawn.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-9, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO03/072215 in view of WO01/90291 or Doyel et al (US 6,017,862); and Heimann et al (US 6,281,189).
‘215 teaches environmentally friendly solvents which are used to dissolve or remove residues and/or substances from substrates wherein the residue and/or substance is contacted with a Generally Recognized as Safe solvent to dissolve the residue and/or substance in the solvent.  See Abstract.  The removal of petroleum residue from a substrate may carried out by using known equipment.  With respect to asphalt cleaning, for example, the solvent is typically sprayed under pressure on the residue-containing tools that are placed on a perforated grid capable of filtering the solvent from the inorganic solvent-insoluble contaminants.  The filtered solvent is stored in containers for further treatment with CO2.  See para. 44.  The method further comprises the step of contacting the carbon dioxide miscible or GRAS solvent with a fluid comprising carbon dioxide, wherein the petroleum residue is recovered in the fluid such that the carbon dioxide miscible or GRAS solvent is separated from the petroleum residue.  Further, the method may further comprise the step of recycling the carbon dioxide miscible or GRAS solvent for further use.  See paras. 40 and 41.  The carbon dioxide may be employed in the fluid in a liquid, gaseous, or supercritical phase.  See para. 42.  The environmentally friendly solvents can be used to remove the build up of oil residues such as asphalt and asphalt-related liquids on equipment used in highway and road construction, wherein the cleaning of such equipment in the past has been problematic due to the use of solvents which pose environmental concerns.  See para. 4.  Other optional components may be used in the composition including limonene, terpeneoids, glycerol, ethylene glycol, polyethylene glycol, cosolvents, surfactants, buffers, etc.  See paras. 31-43.  Suitable solvents include an ester GRAS solvent such as a benzoic acid ester-containing solvent and preferably, the ester-containing solvent contains one or more of the esters in amounts from about 70% to 95% by weight.  See para. 39.  Suitable benzoic acid ester solvents include isopropylbenzoic acid ester, etc.  See para. 27.  Note that, the Examiner asserts that about “70% by weight of aromatic ester solvent as taught by ‘215 would clearly fall within the scope of “about” 60% by weight of an aromatic solvent as recited by instant claim 2 and “about” 50% by weight as recited by instant claim 4.  See para. 38 of the instant specification.  The removal of petroleum residue from the substrate may be carried out using known equipment.  In a preferred embodiment, the application of the benzoic acid ester containing solvent typically takes place from about 1 to about 20 min at a temperature of from about 10 to about 50 degrees Celsius.  See para. 44.  The solvents for removing petroleum residues may be used in a number of varied applications including crude oil spills, etc.  See paras. 46-48.  
‘215 does not teach a solvent composition used in the process of cleaning having a pH of about 7, the use of a biomass-derived diesel such as methyl soyate, a corrosion inhibitor, or a method of cleaning a substrate by applying solvent composition having a pH of about 7 containing an aromatic ester, methyl soyate, a corrosion inhibitor, and the other requisite components of the composition in the specific amounts as recited by the claims onto the equipment, filtering a sludge, and collecting the filtered aqueous sludge and preparing for disposal as recited by the instant claims.  
Doyel et al teach compositions and methods for cleaning, solvating, and/or removing plastic resins and polymers or other contaminants from manufactured articles or manufacturing equipment.  The compositions contain at least one nitrogen containing compound as well as other optional solvents and additives.  See Abstract.  The compositions have a pH of about 7 or greater and other suitable additives include surfactants, buffering agents, etc.  See column 3, lines 1-50. 
‘291 teaches that substrates are cleaned by contacting the substrate with a cleaning composition, particularly an aqueous composition.  See Abstract.   Particular surfaces include domestic, institutional and industrial cleaning and degreasing of hard surfaces.  See page 1, lines 1-27.  The cleaning technique may vary from rubbing to spraying and dipping as used in industrial cleaning.  The pH of the cleaning medium can vary from moderately acid to strongly alkali, e.g. from 4 to 13.5.  See page 8, lines 1-10.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the solvent composition as taught by ‘215 as having a pH of about 7 as recited by the instant claims, with a reasonable expectation of success, because Doyel et al or ‘291 teach the formulation of a similar solvent-based composition at a pH of about 7 and further, ‘215 teaches the use of various other ingredients including pH buffers which would allow for the adjustment of the pH of the composition at levels including a pH of about 7.   
Heimann et al teach a composition containing at least one soybean oil derived compound and at least one member chosen from the group of drying agent(s), co-solvents, and additives.  The composition can comprise methyl soyate, and d-limonene.  See Abstract.  More specifically, the composition contains from 0.5 to 20% by weight of at least one drying agent, about 1 to about 30% by weight of at least one cosolvent, additives from 0 to about 25% by weight, and 5 to 75% by weight of methyl soyate.  See column 1, lines 45-69.  Suitable additives include surfactants (e.g. anionic and nonionic), emulsifiers, antimicrobial compounds, corrosion inhibitors, etc.  Suitable co-solvents include water, hydrocarbon glycols, and mixtures thereof among others.  See column 2, lines 10-65.  The compositions can replace toxic chlorinated solvents among other conventional and environmentally undesirable cleaners/solvents.  Additionally, additives may be added to the compositions including dipropylene glycol n-butyl ether (butyl carbitol), etc.  See column 2, lines 50-65.  The inventive composition can be employed as a general purpose cleaner, parts cleaner, engine degreaser, tar and asphalt removal, printing press cleaner, metal cleaner, etc.  See column 1, lines 30-45. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use d-limonene as a fragrance in the composition taught by ‘215 in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because Heimann et al teach use of d-limonene in the specific amounts as recited by the instant claims as an odorant in a similar cleaning composition and further, ‘215 teaches the use of limonene in general.   
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use methyl soyate in the composition taught by ‘215, with a reasonable expectation of success, because Heimann et al teach the use of methyl soyate (an aliphatic ester) as a solvent in a similar composition and further, ‘215 teaches the use of ester solvents in general which are environmentally friendly. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use a corrosion inhibitor in the composition taught by ’215, with a reasonable expectation of success, because Heimann et al teach the use of a corrosion inhibitor in a similar composition and further, ‘215 teaches the use of various adjunct ingredients and the use of a corrosion inhibitor would be desirable in the composition taught by ‘215 to prevent corrosion of the surface being cleaned.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to clean a substrate by applying solvent composition having a pH of about 7 containing an aromatic ester, methyl soyate, a corrosion inhibitor, and the other requisite components of the composition in the specific amounts as recited by the claims onto the equipment, filtering a sludge through the perforated grid, and collecting the filtered aqueous sludge and preparing for disposal as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of ‘215 in view of Doyel et al or ‘291; and Heimann et al suggest a method of cleaning a substrate by applying solvent composition having a pH of about 7 containing an aromatic ester, methyl soyate, a corrosion inhibitor, and the other requisite components of the composition in the specific amounts as recited by the claims onto the equipment, filtering a sludge, and collecting the filtered aqueous sludge and preparing for disposal as recited by the instant claims.  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO03/072215 in view of WO01/90291 or Doyel et al (US 6,017,862); and Heimann et al (US 6,281,189) as applied to claims 1-9, 12, and 13 above, and further in view of Smith et al (US 6,544,942) or Zeilinger (US 6,838,426).
	‘215 is relied upon as set forth above.  However, ‘215 does not teach the use of diethylene glycol monobutyl ether in addition to the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Smith et al teach a pseudo-stable phase splitting solvent composition that forms a single liquid phase when subjected to mild agitation.  The composition can be used to clean, reduce the microbial population or, or degrease soiled surfaces, or to strip floor finishes or other coatings from coated surfaces.  See Abstract and column 1, lines 5-15.  The compositions may also contain sufficient solvent in amounts at least about 5% by weight.  Suitable solvents include diethylene glycol monobutyl ether, dipropylene glycol monobutyl ether, etc.  See column 5, line 55 to column 6, line 45.  
Zeilinger teaches s sprayable gel cleaning composition.  The gel can be used to clean concrete and brick and also remove caulk and paint from surfaces.  See Abstract.  The gel preferably comprises a polar solvent in amounts from about 5% to 50% by weight.  Suitable polar solvents include diethylene glycol monobutyl ether, dipropylene glycol monobutyl ether, etc.  See column 4, lines 1-45.  
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use diethylene glycol monobutyl ether in the composition taught ‘215, with a reasonable expectation of success, because Zeilinger or Smith et al teach the use of diethylene glycol monobutyl ether as a solvent in a similar composition and further, ‘215 teaches the use of solvents in general.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,001,789.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 11,001,789 disclose the claimed invention with sufficient specificity to constitute anticipation.  
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,951,952. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of US Pat. No. 8,951,952 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to clean a substrate by applying solvent composition having a pH of about 7 containing an aromatic ester, methyl soyate, a corrosion inhibitor, and the other requisite components of the composition in the specific amounts as recited by the claims onto the equipment, filtering a sludge through the perforated grid, and collecting the filtered aqueous sludge and preparing for disposal as recited by the instant claims,, with a reasonable expectation of success, because claims 1-22 of US Pat. No. 8,951,952 suggest a method of cleaning a substrate by applying solvent composition having a pH of about 7 containing an aromatic ester, methyl soyate, a corrosion inhibitor, and the other requisite components of the composition in the specific amounts as recited by the claims onto the equipment, filtering a sludge through the perforated grid, and collecting the filtered aqueous sludge and preparing for disposal as recited by the instant claims.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using WO03/072215 in view of WO01/90291 or Doyel et al; and Heimann et al, Applicant states that the cited references fail to teach or suggest the features of claim 1 because the specific combination of time and temperature for cleaning the equipment is neither taught by any individual reference nor by any combination of the cited references.  In response, note that, the Examiner asserts that ‘215 clearly teaches that in a preferred embodiment, the application of the benzoic acid ester containing solvent typically takes place from about 1 to about 20 min at a temperature of from about 10 to about 50 degrees Celsius (See para. 44 of ‘215), which is the same time and temperature as recited by the instant claims.  Thus, the Examiner asserts that the teachings of WO03/072215 in view of WO01/90291 or Doyel et al; and Heimann et al are sufficient to render the claimed invention obvious under 35 USC 103 . 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/November 29, 2022